         Case 6:20-cv-01195-ADA Document 11 Filed 04/30/21 Page 1 of 3




                         UNITED STATES DISTRICT COURT
                       FOR THE WESTERN DISTRICT OF TEXAS
                                WACO DIVISION


  TRANSCEND SHIPPING SYSTEMS, LLC

                Plaintiff                            Case No. 6:20-cv-1195-ADA


                v.                                   JURY TRIAL DEMANDED


  HAPAG-LLOYD AG AND HAPAG-
  LLOYD (AMERICA) LLC,

                Defendants


                            CASE READINESS STATUS REPORT

       Plaintiff Transcend Shipping Systems, LLC (“Plaintiff”) and Defendants Hapag-Lloyd

AG and Hapag-Lloyd (America) LLC (“Defendants”) hereby provide the following status report

in advance of the Case Management Conference (“CMC”).

                                 FILING AND EXTENSIONS

       Plaintiff’s Original Complaint was filed on December 29, 2020 [Dkt. No. 1]. There has

been one extension for a total of 60 days for Defendants to file an answer or otherwise respond to

Plaintiff’s Original Complaint [Dkt. No. 7].

                             RESPONSE TO THE COMPLAINT

       Defendant filed an Answer on April 23, 2021 [Dkt. No. 9].

                                    PENDING MOTIONS

       There are currently no pending motions.

                     RELATED CASES IN THIS JUDICIAL DISTRICT

       There are two (2) other active cases filed by Plaintiff on one or more of the asserted
          Case 6:20-cv-01195-ADA Document 11 Filed 04/30/21 Page 2 of 3




patents in this judicial district. These include the following cases:

                                  Case                                     Case Filing Date

Transcend Shipping Systems, LLC v. CMA CGM (America) LLC and                January 8, 2021
CMA CGM S.A.; Case No. 6:21-cv-0018-ADA
Transcend Shipping Systems, LLC v. Mediterranean Shipping                   January 15, 2021
Company S.A.; Case No. 6:21-cv-0040-ADA

                            IPR, CBM, AND OTHER PGR FILINGS

       There are no known IPR, CBM, or other PGR filings.

                    NUMBER OF ASSERTED PATENTS AND CLAIMS

       To date, Plaintiff has asserted five (5) patents and twenty-eight (28) claims against

Defendants. Additional claims will may be asserted and charted as part of Plaintiff’s Preliminary

Infringement Contentions.

                        APPOINTMENT OF TECHNICAL ADVISOR

       The parties do not request appointment of a technical advisor to assist the Court with

claim construction or other technical issues.

                                MEET AND CONFER STATUS

       Counsel representing Plaintiff and Defendant conducted a meet and confer conference.

The parties have no pre-Markman issues to raise at the CMC.




CASE READINESS STATUS REPORT                                                                        2
         Case 6:20-cv-01195-ADA Document 11 Filed 04/30/21 Page 3 of 3




Dated: April 30, 2021                     Respectfully Submitted
                                          /s/ René A. Vazquez
                                          René A. Vazquez
                                          Virginia Bar No. 41988
                                          rvazquez@ghiplaw.com
                                          M. Scott Fuller
                                          Texas Bar No. 24036607
                                          sfuller@ghiplaw.com
                                          Randall Garteiser
                                          Texas Bar No. 24038912
                                          rgarteiser@ghiplaw.com
                                          Thomas Fasone III
                                          Texas Bar No. 00785382
                                          tfasone@ghiplaw.com


                                          GARTEISER HONEA, PLLC
                                          119 W. Ferguson Street
                                          Tyler, Texas 75702
                                          Telephone: (903) 705-7420
                                          Facsimile: (888) 908-4400

                                          ATTORNEYS FOR PLAINTIFF
                                          Transcend Shipping Systems, LLC




CASE READINESS STATUS REPORT                                                3
